                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


RODOLFO RODRIGUEZ,

                 Plaintiff,

vs.                                                 No. CV 21-00387 JB/JHR

STATE OF NEW MEXICO,
et al.,

                 Defendants.


                                 ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on the Application to Proceed in District Court

Without Prepaying Fees or Costs filed by Plaintiff, Rodolfo Rodriguez (Doc. 7) and the Court’s

May 26, 2021 Second Order to Cure Deficiency (Doc. 8). Plaintiff Rodriguez has failed to comply

with the May 26, 2021 Order and failed to prosecute this proceeding. Therefore, the Court will

require Plaintiff Rodriguez to show cause why this case should not be dismissed under Fed. R.

Civ. P. 41(b).

       On April 28, 2021, the Court entered an Order to Cure Deficiency, requiring Plaintiff to

file an Application to Proceed in proper form within 30 days. (Doc. 4). Plaintiff submitted his

Application to Proceed in District Court Without Prepaying Fees or Costs on May 24, 2021.

(Doc.7). The Court determined that Plaintiff’s Prisoner’s Motion was missing the required

certified copy of Plaintiff’s inmate account statement for the 6-month period immediately

preceding this filing. See 28 U.S.C. § 1915(a)(2). Therefore, the Court entered a Second Order to

Cure Deficiency, requiring Plaintiff Rodriguez to provide inmate account statements for the 6-

month period preceding filing of this case within 30 days. (Doc. 8). The Second Order to Cure



                                               1
Deficiency also notified Plaintiff that, if he did not provide the required inmate account statements

within 30 days, the Court could dismiss this proceeding without further notice. (Doc. 8 at 2). More

than 30 days has elapsed since entry of the Court’s May 26, 2021 Second Order to Cure Deficiency

and Plaintiff has not provided the required statement or responded to the Court’s Order.

         Section 1915 states:

                “A prisoner seeking to bring a civil action . . . shall submit a certified
                copy of the trust fund account statement (or institutional equivalent)
                for the prisoner for the 6-month period immediately preceding the
                filing of the complaint. . .”

28 U.S.C. § 1915(a)(2). The form Application to Proceed provided by the Court and submitted by

Plaintiff states:

                “I have attached to this document a statement certified by the
                appropriate institutional officer showing all receipts, expenditures,
                and balances during the last six months for any institutional
                account in my name. I am also submitting a similar statement for any
                other institution where I was incarcerated during the last six months.”


(Doc.7 at 1) (emphasis added).

        Plaintiff did not submit the certified inmate account statement or statements as required by

§ 1915(a)(2) and the Court’s May 26, 2021 Order. Plaintiff claimed that he cannot submit the

account statement because he has only been incarcerated at “Luna” for 3 months. (Doc. 7 at 1).

Because Plaintiff Rodriguez is a frequent litigant in this Court, the Court is aware that Plaintiff has

been incarcerated at facilities other than the Luna County Detention Center during the past six

months. See CV 19-00111 MV/SMV, CV 20-01227 WJ/KBM, CV 20-01228 REB, CV 21-00055

WJ/JFR, and CR 18-01568 WJ. As the Court advised Rodriguez, he is obligated to provide the

account statement covering the 3-month period at “Luna” and he is also obligated to provide

account statements for any other institutions where he has been incarcerated during the six-month



                                                   2
period preceding filing of this case. 28 U.S.C. § 1915(a)(2). (Doc. 8). Plaintiff Rodriguez has

failed to comply with the statute and the Court’s Order.

       The Court may dismiss an action under Fed. R. Civ. P. 41(b) for failure to prosecute, to

comply with the rules of civil procedure, or to comply with court orders. See Olsen v. Mapes, 333

F.3d 1199, 1204, n.3 (10th Cir. 2003). The Court will require Plaintiff Rodriguez to show cause,

within 30 days of entry of this Order, why this action should not be dismissed for non-compliance

with the Court’s May 26, 2021 Order and failure to prosecute. Failure to show cause or otherwise

respond to this Order will result in dismissal of this case without further notice.

       IT IS ORDERED that Plaintiff Rodolfo Rodriguez show cause, within 30 days of entry of

this Order, why this case should not be dismissed for failure to comply with the Court’s May 26,

2021 Order and failure to prosecute this proceeding.



                                                       ____________________________________
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
